Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the 14th day of December, 2007 by and among MOBILE SATELLITE VENTURES LP, a Delaware limited partnership (“MSV”), MOBILE SATELLITE VENTURES FINANCE CO., a Delaware corporation (“MSV Finance Co.” and, together with MSV, the “Issuers”), SkyTerra Communications, Inc., a Delaware corporation (“SkyTerra”), HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., a Cayman Islands fund, and HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, LP, a Delaware limited partnership (collectively, the “Purchasers”). In consideration of the mutual agreements, representations, warranties and covenants herein contained, the parties hereto agree as follows: 1.Definitions; Certain Rules of Construction.As used in this Agreement, the following terms shall have the following respective meanings: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this Agreement, “control,” when used with respect to any specified Person means the power to direct or cause the direction of the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any other United States federal or state or foreign statutes, rules, regulations, orders, decrees, administrative or judicial doctrines or other laws that are designed to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade. “Authorizations” has the meaning assigned to it in Section 4.14(a) hereof. “Board” means the board of directors of Mobile Satellite Ventures GP, Inc., a Delaware corporation (“MSV GP”) and the general partner of MSV, or any duly authorized committee thereof. “Business Day” (whether such term is capitalized or not) means any day except Saturday, Sunday and any day which shall be a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Closing” has the meaning assigned to it in Section 3.2 hereof. “Closing Date” has the meaning assigned to it in Section 3.2 hereof. “Common Stock” means either Voting Common Stock or Non-Voting Common Stock. “Disclosure Schedules” has the meaning assigned to it in Section 4 and Section 4A hereof. “DOJ” has the meaning assigned to it in Section 6 hereof. “Environmental Protection Laws” means any law, statute or regulation enacted by any jurisdiction in connection with or relating to the protection or regulation of the environment, including, without limitation, those laws, statutes and regulations regulating the disposal, removal, production, storing, refining, handling, transferring, processing or transporting of hazardous or toxic substances, and any orders, decrees or judgments issued by any court of competent jurisdiction in connection with any of the foregoing. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of the rules and regulations promulgated thereunder. “Exchange Act Reports” means SkyTerra’s reports filed with the SEC since September 1, 2006, pursuant to Section 13 of the Exchange Act. “Existing High Yield Indenture” means the Indenture, dated as of March 30, 2006, by and among the Issuers, the Guarantors named therein, and The Bank of New York, a New York banking corporation, as Trustee, relating to the 14% Senior Secured Discount Notes of the Issuers, as such Indenture is in effect on the date of this Agreement (and without regard to any subsequent amendment thereto). “FCC” has the meaning assigned to it in Section 4.14(a) hereof. “FTC” has the meaning assigned to it in Section 6 hereof. “GAAP” means U.S. generally accepted accounting principles. “Governmental Authority” means any nation or government, any state or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government. “HSR Act” has the meaning assigned to it in Section 4A.6 hereof. “Indebtedness” has the meaning assigned to it in the Indenture. “Indenture” means an Indenture in the form of the Existing High Yield Indenture but modified (i) to reflect that the Notes are to be unsecured instead of secured as are the notes issued under the Existing Indenture, (ii) to eliminate the “accreted value” concept since the Notes are to be issued at par as opposed to at the discount at which the existing notes were issued, (iii) to add provisions necessary to implement the PIK Accrual feature, and to reflect the other financial terms described in Section 2, (iv) to revise the provisions that contemplated an underwritten Rule 144A transaction (with DTC global securities issued upon the initial issuance) in a manner that provides for certificated notes issued on the Closing Date, with Global/DTC book-entry arrangements implemented at the request of the holders of a majority in principal amount of the Notes, (v)to include the additional affirmative and negative covenants described in Parts A and B of ExhibitC, and (vi) by such other related changes. 2 “Intellectual Property” has the meaning assigned to it in Section 4.18(a) hereof. “Issuers” has the meaning assigned to it in the Preamble. “in writing” means any form of written communication or a communication by means of facsimile transmission, in all events delivered in accordance with Section 9.3(b). “Law” means any constitution, treaty, statute, law, ordinance, regulation, rule, standard, code, rule of common law, order or other requirement or rule enacted or promulgated by any Governmental Authority. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind in respect of such property or asset, whether or not filed, recorded or otherwise perfected under applicable law, other than (a) those resulting from taxes which have not yet become delinquent or (b) minor liens and encumbrances that do not materially detract from the value of the property or materially impair the operations of MSV or SkyTerra, as applicable, or materially interfere with the use of such property or asset. “Losses” means any and all losses, liabilities, obligations, claims, contingencies, damages, diminution in value, costs and expenses, including all judgments, amounts paid in settlements, court costs and reasonable attorneys’ fees and costs of preparation and investigation. “Material Adverse Effect” means a material adverse effect on the business, assets, liabilities, properties, operations, prospects or condition (financial or otherwise) of SkyTerra, the Issuers and their Subsidiaries, taken as a whole, except to the extent that such adverse effect results from (a) general economic, regulatory or political conditions or changes therein in the United States or the other countries in which such party operates; (b) financial or securities market fluctuations or conditions; or (c) changes in, or events or conditions affecting, the satellite telecommunications industry generally. “MSV” has the meaning assigned to it in the Preamble. “Non-Responding Holder” has the meaning assigned to it in Section 8.6(b) hereof. “Non-Voting Common Stock” means the non-voting common stock, par value $0.01 per share, of SkyTerra. “Notes” has the meaning assigned to it in Section 2 hereof. “Original Issue Date” means the date on which the Warrants are first issued. “Permits” has the meaning assigned to it in Section 4.15 hereof. “Person” (whether or not capitalized) means an individual, entity, partnership, limited liability company, corporation, association, trust, joint venture, unincorporated organization, and any Governmental Authority. “PIK Accrual” has the meaning assigned to it in Section 2 hereof. 3 “Public Offering” means an underwritten public offering or a registered direct placement resulting in net proceeds to SkyTerra or any of its Subsidiaries of at least $50,000,000. “PUC” has the meaning assigned to it in Section 4.14(a) hereof. “Purchase Price” means the amount to be determined in accordance with Section 3.1(b) hereof. “Purchasers” has the meaning assigned it in the Preamble. “Registration Rights Agreement” means the agreement dated as of the Closing Date in the form attached hereto as Exhibit B. “Registration Statements” means SkyTerra’s registration statements filed with the SEC since September 1, 2006, pursuant to the Securities Act. “Restricted Common Stock” means shares of Non-Voting Common Stock or Voting Common Stock which are, or which upon their issuance on the exercise of the Warrants would be, and shares of Voting Common Stock issued upon exchange of such shares of Non-Voting Common Stock, evidenced by a certificate bearing the restrictive legend set forth in Section 8.3(c) hereof. “Rule 144” means Rule 144 promulgated under the Securities Act and any successor or substitute rule, law or provision. “SEC” means the United States Securities and Exchange Commission. “SEC Reports” means the Exchange Act Reports filed with the SEC since September 1, 2006 and the Registration Statements. “Securities” mean, collectively, the Notes and the Warrants. “Securities Act” means the Securities Act of 1933, as amended, and all of the rules and regulations promulgated thereunder. “Significant Subsidiary” means any “significant subsidiary” of MSV or MSV Finance Co. within the meaning of Rule 1-02 under Regulation S-X. “SkyTerra” has the meaning assigned to it in the preamble. “Subsidiary” means, with respect to any Person at any time, (a) any other Person the accounts of which would be required by GAAP to be consolidated with those of such first Person in its consolidated financial statements as of such time, and (b) any other Person capital securities of which having ordinary voting power to elect a majority of the board of directors (or other persons having similar functions), or other ownership interest of which ordinarily constituting a majority voting interest, are at such time, directly or indirectly, owned or controlled by such first Person or one 4 or more of its Subsidiaries or by such first Person and one or more of its Subsidiaries.Unless otherwise expressly provided, all references herein to “Subsidiary” means a Subsidiary of the Issuers. “Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties or other assessments of any kind whatsoever, imposed by or payable to any federal, state, provincial, local, or foreign tax authority, including any gross income, net income, alternative or add on minimum, franchise, profits or excess profits, gross receipts, estimated, capital, goods, services, documentary, use, transfer, ad valorem, business rates, value added, sales, customs, real or personal property, capital stock, license, payroll, withholding or back up withholding, employment, social security, workers’ compensation, unemployment compensation, utility, severance, production, excise, stamp, occupation, premium, windfall profits, occupancy, transfer, gains taxes, together with any interest, penalties, additions to tax or additional amounts imposed with respect thereto. “Third Party” means any Person (other than the Purchasers or any Subsidiary of SkyTerra) that is a prospective transferee of Offered Shares from SkyTerra as defined in Section 8.6(a). “Transaction Documents” means, collectively, this Agreement, the Warrants, the Indenture and the Registration Rights Agreement, as well as all certificates and exhibits executed or delivered in connection with such agreements. “Transfer” means and includes any sale, assignment, encumbrance, hypothecation, pledge, conveyance in trust, gift, or other transfer or disposition of any kind, including but not limited to transfers to receivers, levying creditors, trustees or receivers in bankruptcy proceedings or general assignees for the benefit of creditors, whether voluntary or by operation of law, directly or indirectly. “Voting Common Stock” means the voting common stock, par value $0.01 per share, of SkyTerra. “Warrants” means one or more warrants to purchase an aggregate of 7.5% of the issued and outstanding Common Stock on a fully diluted basis (utilizing the treasury method) on January 3, 2008, and assuming a Common Stock share price of $5.05 for purposes of such treasury method calculation, substantially in the form Exhibit A hereto. “Warrant Stock” has the meaning assigned to it in Section 8.3(a). 2.Financial Terms of the Notes.The Issuers have authorized or will authorize prior to the Closing Date the issuance and sale to the Purchasers of $150,000,000 aggregate principal amount (exclusive of any amounts that may be capitalized as a result of PIK Accrual (as defined below) of the Issuers’ 16.50% Senior Unsecured Notes due May 1, 2013 (the “Notes”) to be issued pursuant to the Indenture.Interest on the Notes will accrue from the issue date at a rate of 16.50% perannum, computed on the basis of a 360-day year of twelve 30-day months, payable semi-annually in arrears on each December 15 and June 15, commencing June 15, 2008.Until and including December 15, 2011, each and every interest payment on the Notes will be payable, at the option of the Issuers, (i) in cash (a “Cash Payment”), (ii) by adding the amount of such interest to the principal of the relevant Note (a “PIK Accrual”) or (iii) in a combination of Cash Payment and PIK Accrual, with any Cash Payment being allocated pro rata among all Notes on 5 which interest is due on such date; provided, however, that interest payments on each Note shall be made wholly in the form of a Cash Payment (x) upon any prepayment of such Note (to the extent accrued on the amount being prepaid), (y) upon the scheduled maturity of such Note and (z) at such other time as such Note becomes due and payable (whether by acceleration or otherwise).Commencing June 15, 2012, interest on the Notes will be payable in cash only.The Notes will mature on May 1, 2013. 3.Purchase and Sale of the Securities. 3.1Purchase and Sale. (a)Subject to and upon the terms and conditions set forth in this Agreement, the Indenture and the Warrants: (i) the Issuers agree to issue and sell to the Purchasers, and the Purchasers hereby agree to purchase from the Issuers, $150,000,000 aggregate principal amount of the Notes, and (ii) SkyTerra agrees to issue and sell to the Purchasers, and the Purchasers hereby agree to purchase from SkyTerra, the Warrants. (b)The aggregate Purchase Price to be delivered by the Purchasers hereunder for the Notes and the Warrants shall be allocated between the Notes and the Warrantsin accordance with the procedure set forth in this Section 3.1(b).The parties agree to cooperate in good faith to determine the allocation between the Notes and the Warrants within fifteen (15) days of the Closing Date.The parties agree to be bound by such allocation and to take no position inconsistent therewith unless otherwise required by a “determination” as defined in Section 1313(a) of the Internal Revenue Code of 1986, as amended. 3.2Closing. The closing of the sale to, and purchase by, the Purchaser of the Securities as contemplated by Section 3.1 (the “Closing”) shall occur at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York 10036-6522, on January 4 , 2008, subject to the satisfaction or waiver of all of the conditions set forth in Section 7 hereof and in the Indenture, or at such other time and place as the Issuers and the Purchasers may agree (the “Closing Date”).At the Closing, the Issuers shall deliver to the Purchasers (a) one or more Notes, substantially in the form set forth in the Indenture evidencing $150,000,000 aggregate principal amount of the Notes, and (b) SkyTerra shall deliver one or more instruments evidencing the aggregate number of Warrants, in each case registered in the names of the Purchasers, against delivery to the Issuers of $150,000,000 by wire transfer of immediately available funds to an account or accounts that the Issuers designate in writing to the Purchasers at least two Business Days prior to the Closing Date. 4.
